Exhibit 99.1 NEOTHETICS REPORTS SECOND QUARTER 2 SAN DIEGO, August 13, 2015 — Neothetics, Inc. (NASDAQ: NEOT), a clinical-stage specialty pharmaceutical company developing therapeutics for the aesthetic market, today reported financial results and business progress for the second quarter 2015. “We remain on track for reporting topline results from our pivotal U.S. Phase 3 trials later this year,” said George Mahaffey, president and chief executive officer of Neothetics. “There is clearly high demand for new, safe and effective FDA-approved drug options in the rapidly growing non-invasive body contouring market. If approved, LIPO-202 will be the first drug approved for reduction of central abdominal bulging.” Second Quarter 2015 Highlights · Neothetics initiated its pivotal U.S. Phase 3 trials titled AbCONTOUR1 and AbCONTOUR2 of LIPO-202, the first non-invasive injectable drug candidate for abdominal contouring. AbCONTOUR1 and AbCONTOUR2 are randomized, double-blind, placebo-controlled Phase 3 trials designed to assess the efficacy, safety and tolerability of LIPO-202 for the reduction of central abdominal bulging due to subcutaneous fat in non-obese subjects. The trials will enroll a total of 1,600 subjects to be randomized 1:1 to LIPO-202 or placebo. The trials are being conducted at approximately 80 sites across the U.S. · Neothetics initiated LIPO-202-CL-23, a double-blind extension study to evaluate the post-treatment safety and duration of clinical effect of LIPO-202 in subjects who have completed either AbCONTOUR1 (LIPO-202-CL-18) or AbCONTOUR2 (LIPO-202-CL-19). The study is by protocol a safety study to evaluate the safety profile of LIPO-202 for up to one year post-treatment. Secondarily,Neotheticswill be evaluating post-treatment duration of clinical effect of LIPO-202. This is a supplemental study that Neothetics expects to submit to the U.S. Food and Drug Administration (FDA) as part of the company’s New Drug Application (NDA) package for LIPO-202. Second Quarter and Six Months Ended June 30, 2015 Financial Results Research and development expenses for the second quarter of 2015 were $7.5 million, compared to $0.9 million for the same quarter in 2014. R&D expenses for the first six months of 2015 were $12.2 million, compared to $2.3 million in the six month period ended June 30, 2014. The increase in R&D expenses in the first six months of 2015 compared to the same period in the prior year primarily reflects expenses related to conducting the Phase 3 LIPO-202 AbCONTOUR1 and AbCONTOUR2 clinical trials, as well as the planning and initiation of two supplemental clinical studies. General and administrative expenses for the second quarter of 2015 were $1.7 million, compared to $1.1 million for the same quarter in 2014. Total general and administrative expenses for the first six months of 2015 were $3.7 million, compared to $2.2 million in the six months ended June 30, 2014. The increase in general and administrative expenses in the first six months of 2015 compared to the same period of the prior year is primarily attributable to general legal fees, insurance, and investor and public relations activities increasing as a result of becoming a public company, as well as the hiring of additional personnel. Net loss for the second quarter of 2015 was $9.5 million, or $0.69 basic and diluted net loss per share, compared to a net loss of $2.3 million, or $4.13 basic and diluted net loss per share, for the same period in 2014. For the six months ended June 30, 2015, net loss was $16.4 million, or $1.20 basic and diluted net loss per share, compared to a net loss of $3.9 million, or $7.15 basic and diluted net loss per share for the six months ended June 30, 2014. Cash and cash equivalents were $63.0 million as of June 30, 2015 compared to $75.9 million for the year ended December 31, 2014. Based on current operating assumptions, Neothetics believes its existing cash and cash equivalents will allow it to fund completion of its LIPO-202 Phase 3 pivotal trials and related studies in support of the company’s NDA filing. About LIPO-202 LIPO-202 is an injectable formulation of salmeterol xinafoate, a well-known long-acting ß2-adrenergic receptor agonist used in several FDA-approved drugs, including ADVAIR® for asthma. Neothetics’ studies suggest that salmeterol xinafoate also activates ß2-adrenergic receptors on fat cells, triggering the breakdown of triglycerides stored in the cells, causing them to shrink by means of a natural process called lipolysis. LIPO-202 is being developed as a non-surgical, convenient method to reduce non-obese individuals’ central abdominal bulging due to subcutaneous fat – commonly characterized as a pot-belly, stomach rolls, or a pouch. About Neothetics, Inc.
